DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is response to the amendment filed on 16 February 2021.   Claims 1-20 have been amended.  Claims 1-20 are currently pending and have been examined.  

Under 35 U.S.C 101 guidelines: 

Step 1: the claims recite a series of steps and, therefore, is a process.  

2A - Prong 1: Judicial Exception Recited?
The claims as a whole recites a method or organizing human activity.  The claimed invention a client devices that allows for user to access event pages to view a graphical user interface displaying map of the event and user can use an interactive advertisement selection tool to select and send advertising content associated with the selected advertising opportunity to a fulfillment devices for processing a creation of tangible advertising media from the received content.    Thus, the claims recite an abstract idea.

2A - Prong 2: Integrated into a Practical Application?

The claims recite the combination of additional elements including a coordination devices for creating an event page on the future event including a graphical user interface disply map and a plurality of advertisement opportunity at the event based on the characterization location within the evet and generating an interactive advertisement tool operative via the graphical user interface for receiving and providing one or more product specification to fulfilment devise for delivery a product having advertisement according to one or more product specification.  The claims as a whole integrates the method of organizing human activity into a practical applications.       The claim as a whole integrates the method of organizing human activity into a practical application.    Specifically, the additional elements recite a specific improvement over prior art systems by creating an interactive interface display through the client devices.    Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim s 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guldimann et al (Us Pub., 2008/0215426 A1) in view of Spivack et al (US Pub., 2011/0276372 A1) 

	With respect to claim 10, Guldimann teaches a system for coordinating and selling advertisements at an event, comprising: 
	a processing device configured to execute instructions stored in a memory device (paragraph [0129], one or more processor to cause the one or processor to perform the functions); and
	  a coordination device (Fig. 1, paragraph [0047], discloses management  and promotion system 10 may be implemented as an application server [a coordination devices],)  configured to communicate, via the processing device,  with a client device to provide a user interface to the client device (paragraph [0016] discloses user computer system) , the coordination device (Fig. 1, paragraph [0046],discloses networked communication ) comprising: 
	a login module to create and store , via the processing device,   user profiles associated with a plurality of users(paragraph [0055], discloses login interface is operative to validate customer-provided log credential  against customer  information) ;  
	a sponsor module  to provide a customization tool to the client device for receiving advertisement details  from a user (paragraphs [0054]-[0055], discloses interface components generates one or more pages that provides a graphical user interface (GUI) which enable customer to access the event management and promotion .., and paragraph [0112], discloses the interfaces component generate an interface); and 
	an advertisement supply module to coordinate, via the processing device, delivery of an advertisement based on the advertisement details and a selection received through the advertisement selection tool(paragraph [0050], discloses infoatmion includes advertisements creative a list). 
Guldimann teaches the above elements including an event coordination module  to create, via the processing device, an advertisement selection tool based on information associated with an event and provide the advertisement selection tool to the client device wherein the advertising selection tool includes a graphical user interface  (paragraph [0055], discloses event management and promotion system includes an interface components .., the interface component generates one or more webpages that provide a graphical user interface [advertisement selection tool] .., and  an interactive interface to access the event management and promotion system 10 through the communication network ..) .  Nevertheless Guldimann does not explicitly teach the corresponding interfaces includes an interactive map of the event showing advertising opportunities for users to select and purchase and wherein each advertising opportunity is characterized by its location within the event and by the event type of advertising medium at that location;  

	However, Spivack teaches an interactive map of the event showing advertising opportunities for users to select and purchase (paragraphs [0028], discloses generating an interactive calendar guide for current up content and events avaible on the World Wide Web (WEB) .., an interactive calendar guide [an interactive map] allows a user to navigate the provided information inactively and can accept and response to user input.., paragraphs [0170]-[0176], discloses advertisement can be shown with the interactive  web guide..,  and paragraph [0187], discloses if a campaign is targeted to run at 8:00pm time slots, advertising would run at 8:00 pm in all selected time zone such as pacific standard time [receiving user-selected advertisement purchase].., paragraph [0188] advertisement may purchase in minute blocks) and wherein each advertising opportunity is characterized by its location within the event and by the event type of advertising medium at that location(paragraph [0176], discloses a large upcoming online soccer match involving Manchester United where four million people with desirable demographic .., based on interpret protocol (IP) address of user who have sent in RSVPs it possible geo-segment and/or geo-target the audience  [location within location] .., information can be used to intelligently buy, sell, price, mange, target and optimize online advertisement campaigns to coincide with the event on the evet site location .., advertising in conjunction with the Manchester United Soccer match.., buy advertising campaigns to by advertising leading up to or during the event to promote …  paragraph [0177], discloses the temporal index can be used as the basis for construction online ad camping that target audience having certain demographic.., advertisers can focused ad campaigns on certain genres of events on certain online content outlet   [characterized by location ]).   Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify component provides an option of advertising a new or previously created event of Guldimann with buying, selling, and/or trading targeted ad inventory of Spivack in order to target online advertisement to run in particular time period (see Spivack, paragraph [0179])

s and stores different types of user profiles (paragraph [0051], discloses user profile datastore). 

	With respect to claim 12 Guldimann in view of Spivack teaches elements of claim 11, furthermore, Guldimann teaches the system wherein the different types of user profiles include an event operator profile, an advertisement supplier profile, and a sponsor profile(paragraph [0051], disclose profile). 
	 With respect to claim 13 Guldimann in view of Spivack teaches elements of claim 12, furthermore, Guldimann teaches the system  wherein the coordination device provides customized the user interface provided to the client device based on the type of user profile associated with the user device(paragraph [0051], disclose target user profile). 

	With respect to claim 14 Guldimann in view of Spivack teaches elements of claim 12, furthermore, Guldimann teaches the system wherein the sponsor module receives an event proposal through the customization tool and submits the event proposal to an event device for approval (paragraph [0060], discloses add events and paragraph [0082], discloses the user-specified calendar and user-provided login infoatmion to add the selected event to the user -specified calendar). 
 	With respect to claim 15 Guldimann in view of Spivack teaches elements of claim 14, furthermore, Guldimann teaches the system wherein the event proposal includes the content of a proposed advertisement (paragraph [0084], discloses event advertisement). 

s a list of available events to a user (paragraph [0087], discloses event listing). 
	 With respect to claim 17 Guldimann in view of Spivack teaches elements of claim 16, furthermore, Guldimann teaches the system wherein the list of available events is filtered by the sponsor module based on advertisement parameters provided by an event operator user and on sponsor details (paragraph [0052], discloses advetiemtn creative 170 provided by third-party advertisement .., advertisement creative 170 may be related to various products or events product). 
 
 	With respect to claim 18 Guldimann teaches elements of claim 10, furthermore, Guldimann teaches the system wherein the event coordination module generates the advertisement selection tool based on a site map associated with the event and details of advertisement locations(paragraph [0113], discloses map of the area where event will take place). 
	 With respect to claim 20 Guldimann teaches elements of claim 10, furthermore, Guldimann the system received through the advertisement selection tool includes a location of an advertisement (paragraph [0112], discloses location of the event). 

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guldimann et al (US Pub., 2008/0215426 A1)  and in view of Spivack et al (US Pub., 2011/0276372 A1) and further  view of  Shankle (Pub/. 2006/0064910) 


With respect to claim 19 Guldimann teaches elements of claim 18, except wherein the details of the advertisement locations includes locations of portable restrooms. 
However, Shankle teaches the computer-implemented method wherein the product is a portable restroom (paragraph [0026], discloses portable toilet that are positing for use by patrons of an outdoor events).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify a venue for a given events of Guldimann and event such as event, sport and the like of Boudah with portable toilet that are positing of Shankle in order provide accommodation to the venue audience and increase advertisement on the portable toilet to increase revenue.  

Prior Arts on the Record:
Guldimann et al (US Pub., 2008/0215426 A1)  discloses system and method for targeting advertisement and event promotion.  
Spivack et al (US Pub., 2011/0276372 A1) discloses a system for generating an interactive calendar guide to schedule web-based events.  
 Shankle (Pub., No., 2006/0064910 A1) discloses advertising methods involving one or more portable toilets. 


 
Response to Arguments
 
Applicant’s arguments filed on 16 February 2021 with respect to claim(s) 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Due to the amendment the 35 U.S.C 101 rejections with respect to claims 1-20 have been withdrawn.  
Due to the amendment the 35 U.S.C 103(a) rejections with respect to claims 1-9 have been withdrawn.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682